Chimera Investment Corporation 1211 Avenue of the Americas, Suite 2902 New York, NY 10036 June 16, 2010 VIA EDGAR Ms. Cicely LaMothe Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Chimera Investment Corporation Form 10-K for the fiscal year ended December 31, 2009 File No. 001-33796 Dear Ms. LaMothe: On behalf of Chimera Investment Corporation (“we” or the “Company”), set forth below are our responses to the comments of the staff of the Division of Corporation Finance of the Securities and Exchange Commission, received by letter dated June 14, 2010 with respect to the Company’s Form 10-K for the fiscal year ended December 31, 2009. FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2009 Financial Statements and Notes Note 3 – Mortgage-Backed Securities, pages F-14 -F-18 1. We have considered your response to comment three.Similar to the information outlined in your response, please confirm that you will expand future filings to include a narrative discussion regarding the information considered in determining that the impairments are not other than temporary. Response We confirm that in future filings we will include a narrative discussion regarding the information we considered in determining that impairments are not other than temporary. *** The Company hereby acknowledges that: · theCompany is responsible for the adequacy and accuracy of the disclosure in the Form 10-K; · Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filings: and · theCompany may not assertStaff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please send any additional concerns or questions regarding your letter dated June 14, 2010 to my attention at adenahan@annaly.com or feel free to call me at 212-696-0100. Very truly yours, /s/A. Alexandra Denahan A. Alexandra Denahan Chief Financial Officer cc: R. Nicholas Singh, Esq. Fixed Income Discount Advisory Company 2
